Citation Nr: 0834099	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-05 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to October 
1955.

The instant appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey, which denied a claim for service 
connection for tinnitus.


FINDING OF FACT

Tinnitus was not manifested during service or for many years 
thereafter; tinnitus is unrelated to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran testified during his January 2008 hearing before 
the Board that he believed his tinnitus was service-connected 
because he was exposed to loud noise in service, had had 
tinnitus for 50 years, and his post-service occupations of 
bartending and sales had not exposed him to acoustic trauma.  
He further indicated that he noticed a problem with tinnitus 
many years ago, but since he thought that hearing problems 
and tinnitus were connected, he only initially sought 
treatment for his hearing loss.  See January 2008 hearing 
transcript at 3.  

Service treatment records are silent as to complaint, 
treatment, or diagnosis referable to tinnitus.  A May 1954 
service treatment record specifically noted "no tinnitus."  
Therefore, the Board finds no evidence of tinnitus in 
service.

Post-service evidence does not show complaints of, treatment 
or, or diagnosis of tinnitus for many years after service.  
Significantly, VA examination reports in 1955 and 1965 
specifically made findings of "no tinnitus."  The veteran's 
silence and negative responses when otherwise reporting his 
medical history constitutes negative evidence.  

The first identified symptoms of tinnitus were noted in an 
October 1987 VA audiology consultation record.  He also 
reported tinnitus during his March 2006 VA audiology 
examination.  The Board emphasizes the multi-year gap between 
discharge from active duty service (1955) and initial 
reported symptoms related to tinnitus in approximately 1987 
(over 30 years later).  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The Board recognizes the veteran's testimony that he had 
tinnitus for many years but believed it was connected to his 
hearing loss.  He is competent to report symptoms of 
tinnitus; however, the Board finds that the contemporaneous, 
objective medical evidence which does not support the claim, 
namely the 1954, 1955, and 1965 medical records specifically 
noting "no tinnitus," outweighs his subjective statements 
made almost 50 years after service in connection with a claim 
for benefits.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, the Board finds that the weight of 
the medical evidence does not attribute the veteran's 
tinnitus to active duty, despite his contentions to the 
contrary.    

The only competent evidence with respect to a link between 
tinnitus and service, the March 2006 VA audiology examination 
report, does not support the claim.  The examiner reviewed 
the claims folder, specifically noting the 1954 service 
treatment record which found no tinnitus, and concluded that 
"tinnitus [is] not due to military noise exposure."

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
there is no contradicting medical evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has also considered the veteran's statements 
asserting a relationship between his currently-diagnosed 
tinnitus and active duty service.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Given the absence of in-service evidence of tinnitus and the 
absence of symptomatology consistent with tinnitus for many 
years after service, the Board finds the veteran's statements 
as to a medical nexus of little probative value.   

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for tinnitus, and there is no doubt to be 
otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2005 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
There is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  

Any questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Regardless, the 
Dingess requirements were addressed in connection with a 
December 2006 statement of the case which readjudicated the 
claim.  
  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, service treatment records, and private 
treatment records were developed by VA and the veteran.  The 
veteran also provided testimony at a January 2008 hearing 
before the undersigned Veterans Law Judge.  Next, a specific 
VA medical opinion pertinent to the issue on appeal was 
obtained in 2006.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to this claim.  



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


